Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the amendment filed 1/6/2021. Applicant amended claims 1 and 9, cancelled claims 4 – 7, 13 – 16, added claim 17; claims 1 – 3, 8 – 12 and 17 are pending in this application.

Response to Amendment
	Applicant amended independent claims to add the limitation “the flow ring is attached to the guide members.”  This limitation is not supported by the original disclosure filed as a provisional application 61/636,174 filed 4/20/2012. Support for this limitation appears to be have been added in the disclosure of the non-provisional application filed 4/19/2013. As such, the priority date for the amended claims filed in the present application is 4/19/2013.
	Applicant’s amendment overcome the double patenting rejection of the previous office action. The double patenting rejection is hereby withdrawn.

Allowable Subject Matter
Claims 1 – 3, 8 – 12 and 177are allowed.
The following is an examiner’s statement of reasons for allowance:
The combination of US patent to Johnson (7,487,950), US Patent to Allen (4,261,545) and US Patent to Saadi et al. (5,271,600) do not render obvious in combination with other, the claim limitation “the flow ring is attached to the guide members, and4X10345.DOCX.DOCXPage 2 of 8Application No. 16/809,841 Paper Dated: January 6, 2021In Reply to USPTO Correspondence of October 6, 2020Attorney Docket No. 7025-2001195wherein the flow ring is scallop shaped”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753